

116 HR 7170 IH: America: Foreign Influence Resistance Starts with Transparency Act
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7170IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Kevin Hern of Oklahoma (for himself, Mr. Gaetz, Mr. Spano, Mr. Brooks of Alabama, Mr. Posey, Mr. Roy, Mr. Rouzer, Mr. LaMalfa, Mr. Babin, Mr. Mullin, Mr. Perry, Mrs. Hartzler, Mr. Burchett, Mr. Murphy of North Carolina, Mr. Bishop of North Carolina, and Mr. Garcia of California) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require institutions of higher education to disclose gifts from foreign sources in the publications of certain professors and affiliates, and for other purposes.1.Short titleThis Act may be cited as the America: Foreign Influence Resistance Starts with Transparency Act or the America FIRST Act.2.Disclosure of foreign gifts(a)Disclosure for institutionsAny institution of higher education that receives a gift from, contracts with, or has financial assets in a foreign source shall disclose the total value of such gifts, contracts, and financial assets received from such foreign source in the byline of each publication relating to such foreign source made by a professor employed by such institution of higher education. (b)Disclosure for departmentsAny nonprofit department within an institution of higher education that receives a gift from, contracts with, or has financial assets in a foreign source shall disclose the total value of such gifts, contracts, and financial assets received from such foreign source in the byline of each publication relating to such foreign source made by a professor employed by such department.(c)Disclosure for affiliatesAny affiliate of an institution of higher education shall disclose the total value of gifts, contracts, or other financial assets from a foreign source in the byline of each publication relating to such foreign source made by such affiliate.(d)Foreign sources with similar locationsFor purposes of the byline disclosures required under this section, funding from different foreign sources that are located within the same nation shall be totaled and reported as funding from such foreign source.3.Enforcement(a)In generalThe Secretary of Education shall take such steps as may be necessary to enforce the provisions of section 2.(b)PenaltiesUpon determination that an institution of higher education or a nonprofit department or affiliate of such an institution has failed to meet the requirements of section 2, the Secretary shall determine the appropriate enforcement action to take with respect to such institution, which may include any of the following:(1)Imposing a probationary period on, or limiting eligibility for, the institution, department, affiliate, or professors in violation of this Act to receive Federal funds.(2)Loss of nonprofit status for a nonprofit institution, department, or affiliate. 4.Disclosures of foreign gifts(a)In generalSection 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f) is amended—(1)by amending subsection (a) to read as follows:(a)Disclosure reportAn institution shall file a disclosure report with the Secretary on January 31 or July 31, whichever is sooner, whenever one or more of the following paragraphs applies to such institution:(1)The institution is owned or controlled by a foreign source.(2)The institution receives a gift from or enters into a contract with a foreign source, the value of which is $50,000 or more, considered in combination with all other gifts from or contracts with that foreign source within a calendar year.;(2)in subsection (b)—(A)in paragraph (1), in the first sentence, by inserting before the period at the end the following: , and the content of each such contract; and(B)in paragraph (2), by inserting before the period the following: , and the content of each such contract;(3)in subsection (e), by inserting , including the contents of any contracts, after reports; and(4)in subsection (h)(3), by inserting before the semicolon at the end the following: , or the fair market value of an in-kind gift.(b)Effective dateThe amendments made by subsection (a) shall apply with respect to gifts received or contracts entered into, or other activities carried out, on or after the date of the enactment of this Act.5.DefinitionsIn this Act:(1)AffiliateThe term affiliate refers to any entity that invokes the name of an institution of higher education in the byline of a publication, including professors, lecturers, researchers, graduate students, and non-employee alumni.(2)AssetThe term asset includes stocks, bonds, retirement accounts, personal bank accounts, liabilities such as mortgages or real estate that produce income, and terms of agreement for future employment.(3)ContractThe term contract has the meaning given the term in section 117(h) of the Higher Education Act of 1965 (20 U.S.C. 1011f(h)).(4)Foreign sourceThe term foreign source has the meaning given the term in section 117(h) of the Higher Education Act of 1965 (20 U.S.C. 1011f(h)).(5)GiftThe term gift has the meaning given the term in section 117(h) of the Higher Education Act of 1965 (20 U.S.C. 1002(h)).(6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).